1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   PEDRO HERNANDEZ,                           )   Case No. CV 18-9139 FMO (PLAx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   SYNCHRONY BANK, et al.,                    )
                                                )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19   Dated this 18th day of February, 2020.

20

21                                                                       /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
